EXHIBIT 10.19(b)

SECOND AMENDMENT TO
 
LOAN AND SECURITY AGREEMENT
 


THIS SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT (the “Amendment”) is made
as of September 11, 2008 by and between JRAS, LLC, a Georgia limited liability
company (“Borrower”), PERIMETER INVESTMENT SOLUTIONS, LLC (“Perimeter”), JJG,
LLC (“JJG”), SOUTHERN CRESCENT FINANCE, LLC (“Southern”), JRAS OF SOUTH
CAROLINA, LLC (“JRAS South Carolina”), JRAS OF TENNESSEE, LLC (“JRAS
Tennessee”), JRAS OF FLORIDA, LLC (“JRAS Florida”), JRAS OF ALABAMA, LLC (“JRAS
Alabama”) and JAMES SCHRULL (“Schrull”, and together with Perimeter, JJG,
Southern, JRAS South Carolina, JRAS Tennessee, JRAS Florida and JRAS Alabama,
the “Guarantors”) and CAPITALSOURCE FINANCE LLC, a Delaware limited liability
company (“CapitalSource”), as agent for CAPITALSOURCE BANK, a California
industrial bank (the “Lender”).
 
W I T N E S S E T H:


WHEREAS, Borrower, Guarantors and CapitalSource entered into that certain
Amended and Restated Loan and Security Agreement dated as of November 19, 2007,
as amended by that First Amendment to Loan and Security Agreement (as heretofore
amended, the “Original Loan Agreement”), for the purposes and consideration
therein expressed, pursuant to which CapitalSource agreed to make loans to
Borrower as therein provided;
 
WHEREAS, CapitalSource has transferred and assigned all of its rights,
obligations and interests in the Original Loan Agreement to Lender;
 
WHEREAS,  Lender has appointed CapitalSource to act on its behalf as its agent
and has instructed CapitalSource to enter into this Amendment as its agent;
 
WHEREAS, Borrower, Guarantors and CapitalSource, as agent for the Lender, desire
to amend the Original Loan Agreement as provided herein;
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein and in the Original Loan Agreement, in consideration
of the loans which may hereafter be made by Lender to Borrower, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto do hereby agree as follows:
 

--------------------------------------------------------------------------------


ARTICLE I
Definitions and References


Section 1.1 Terms Defined in the Original Loan Agreement
.  Unless the context otherwise requires or unless otherwise expressly defined
herein, the terms defined in the Original Loan Agreement shall have the same
meanings whenever used in this Amendment.


Section 1.2 Other Defined Terms
.  Unless the context otherwise requires, the following terms when used in this
Amendment shall have the meanings assigned to them in this Section 1.2.


“Amendment” means this Second Amendment to Loan and Security Agreement.
 
“Amendment Documents” means, collectively, this Amendment and any other
document, instrument or agreement required to be delivered pursuant to Article
III hereof.
 
“Loan Agreement” means the Original Loan Agreement, as amended hereby.
 
ARTICLE II
Amendments to Original Loan Agreement
 
Section 2.1 Definitions.


(a) The definition of “Approved Sale Leaseback Transaction” in Section 1 of the
Original Loan Agreement is hereby amended in its entirety to read as follows:


“APPROVED SALE LEASEBACK TRANSACTION.  The term “Approved Sale Leaseback
Transaction” means a sale-leaseback transaction between the Borrower, as seller
and lessee (or with respect to real property owned by JJG, JJG as seller and
lessee), and a third party, as purchaser and lessor, pursuant to one or more
sale-leaseback agreements or other agreements and documents in a form approved
by the Lender, the terms of which (including the lease payments and sale price)
have been approved by Lender in its sole discretion.”


(b) The definition of “BBC Deed” is hereby added in alphabetical order to
Section 1 of the Original Loan Agreement to read as follows:


“BBC DEED. The term “BBC Deed” has the meaning given to such term in Section
6.2(a) hereof.”


Section 2.2 Voluntary Prepayments.  Section 2.6 of the Original Loan Agreement
is hereby amended by deleting the reference to August 4, 2008 as it appears in
subsections (a) and (b) and replacing such date with August 4, 2009.



--------------------------------------------------------------------------------


Section 2.3 Section 6.2(a) of the Original Loan Agreement is hereby amended in
its entirety to read as follows:


“(a)           Incur or permit to exist any pledge, title retention lien or
other lien, encumbrance or security interest with respect to the Collateral now
owned or hereafter acquired by such Related Party, except (i) liens in favor of
Lender, (ii) Permitted Liens, (iii) liens granted on real property in connection
with an Approved Sale Leaseback Transaction, (iv) a first lien in favor of The
Brand Banking Company on JJG’s real property and the fixtures related thereto,
to be evidenced by a Deed to Secure Debt and Security Agreement in form and
substance acceptable to Lender in its sole discretion (the “BBC Deed”) between
JJG and The Brand Banking Company, relating to the real property located at 4320
Jonesboro Road (Hwy 138), Union City, Fulton County, Georgia (the “Union City
Property”), securing the debt described in Section 6.2(f)(viii), (v) a second
lien in favor of Crump Enterprises, LLC (“Crump”) on the Union City Property and
the fixtures related thereto, to be evidenced by a Deed to Secure Debt and
Security Agreement in form and substance acceptable to Lender in its sole
discretion (the “Crump Deed”) between JJG and Crump securing the debt described
in Section 6.2(f)(vii), (vi) liens in favor of CompuCredit Corporation on JJG’s
real property located in Duluth, Gwinett County, Georgia; provided that the
aggregate amount of debt secured by Permitted Liens (other than liens in favor
of the Lender and liens granted pursuant to a Floor Plan Financing) shall not
exceed $25,000.”


Section 2.4 Section 6.2(f) of the Original Loan Agreement is hereby amended in
its entirety to read as follows:


“(f)           Incur, assume or suffer to exist any debt (including any
contingent liabilities, or otherwise become liable upon the obligations of any
Person by assumption, endorsement or guaranty thereof or otherwise) other than
(i) the Indebtedness, (ii) accounts payable incurred in the ordinary course of
business, (iii) Subordinated Debt, (iv) Floor Plan Financings, (v) indebtedness
between Related Parties, (vi) capitalized lease obligations incurred in
connection with an Approved Sale Leaseback Transaction, (vii) debt evidenced by
a Promissory Note by JJG in favor of Crump Enterprises, LLC in form and
substance acceptable to Lender in its sole discretion and secured by the Crump
Deed (the “Construction Loan”); (viii) indebtedness in the amount of $1,400,000
owed by Crump to The Brand Banking Company, secured by the BBC Deed and the
proceeds of which are used to fund the Construction Loan; or (ix) other debt
consented to in writing by Lender in its sole discretion.”


Section 2.5 Schedule A.  Schedule A  to the Original Loan Agreement is hereby
restated in its entirety to read as set forth in Schedule A attached to this
Agreement.


ARTICLE III
Conditions of Effectiveness
 
Section 3.1 Effective Date.  This Amendment shall become effective as of the
date first above written when and only when Lender shall have received, at
Lender’s office,


(a) a duly executed counterpart of this Amendment,


(b) a duly executed certificate of an authorized officer of each Related Party
attesting to (i) the adoption of resolutions authorizing the execution and
delivery of this Amendment and the other Amendment Documents to which each is a
party, and authorizing specific officers of each Related Party to execute the
same, and (ii) the authenticity of original specimen signatures of such
officers,


(c) an opinion of the legal counsel of the Borrower and Guarantors covering such
matters as Lender shall determine in its reasonable sole discretion,


(d) each other document to be executed and delivered by Borrower and/or each
Guarantor pursuant hereto or thereto, and


(e) an Additional Commitment Fee owing as a result of the increase in
Commitments in an amount equal to $100,000.00.



--------------------------------------------------------------------------------


ARTICLE IV
Representations and Warranties


Section 4.1 Representations and Warranties.  In order to induce Lender to enter
into this Amendment, Borrower and each Guarantor represents and warrants to
Lender that:


(a) The representations and warranties contained in the Original Loan Agreement
are true and correct at and as of the time of the effectiveness hereof, except
to the extent that such representations and warranties expressly relate to a
specific date, in which case they shall have been accurate in all material
respects as of such specified date;


(b) Each Related Party is duly authorized to execute and deliver this Amendment
and the other Amendment Documents and is and will continue to be duly authorized
to perform its obligations under the Loan Documents.  Each Related Party has
duly taken all corporate action necessary to authorize the execution and
delivery of this Amendment and the other Amendment Documents and to authorize
the performance of the obligations of such Related Party hereunder and
thereunder;


(c) The execution and delivery by each Related Party of this Amendment and the
other Amendment Documents, the performance by such Related Party of its
obligations hereunder and thereunder and the consummation of the transactions
contemplated hereby do not and will not conflict with any provision of law,
statute, rule or regulation or of the organizational and governing documents of
such Related Party, or of any material agreement, judgment, license, order or
permit applicable to or binding upon such Related Party, or result in the
creation of any lien, charge or encumbrance upon any assets or properties of
such Related Party.  Except for those which have been duly obtained, no consent,
approval, authorization or order of any court or governmental authority or third
party is required in connection with the execution and delivery by any Related
Party of this Amendment and the other Amendment Documents or to consummate the
transactions contemplated hereby and thereby; and


(d) When duly executed and delivered, each of this Amendment and the other
Amendment Documents will be a legal and binding instrument and agreement of
Borrower and each Guarantor which is a party thereto, enforceable in accordance
with its terms, except as limited by bankruptcy, insolvency and similar laws
applying to creditors’ rights generally and by principles of equity applying to
creditors’ rights generally.




ARTICLE V
Miscellaneous


Section 5.1 Ratification of Agreement.  The Original Loan Agreement as hereby
amended is hereby ratified and confirmed in all respects.  Any reference to the
Loan Agreement in any Loan Document shall be deemed to refer to this Amendment
also.  The execution, delivery and effectiveness of this Amendment and the other
Amendment Documents shall not, except as expressly provided herein, operate as a
waiver of any right, power or remedy of Lender under the Loan Agreement or any
other Loan Document nor constitute a waiver of any provision of the Loan
Agreement or any other Loan Document.


Section 5.2 Survival of Agreements.  All representations, warranties, covenants
and agreements of Borrower and each Guarantor herein shall survive the execution
and delivery of this Amendment and the performance hereof, and shall further
survive until all of the Indebtedness is paid in full.  All statements and
agreements contained in any certificate or instrument delivered by Borrower or
any Guarantor hereunder or under the Loan Agreement to Lender shall be deemed to
constitute representations and warranties by, or agreements and covenants of,
such party under this Amendment and under the Loan Agreement.



--------------------------------------------------------------------------------


Section 5.3 Guarantor Ratification.  Each Guarantor hereby (i) consents to the
provisions of this Amendment and the transactions contemplated herein, (ii)
ratifies and confirms the respective Guaranty dated as of November 19, 2007,
made by the respective Guarantor for the benefit of Lender pursuant to the Loan
Agreement, (iii) ratifies and confirms all other Loan Documents, (iv) agrees
that all of Guarantor’s respective obligations and covenants thereunder shall
remain unimpaired by the execution and delivery of this Amendment and the other
documents and instruments executed in connection herewith, (v) all references in
the Guaranty to the  Loan Agreement shall be deemed to refer to the Loan
Agreement as amended by this Amendment, and (vi) agrees that such Guaranty and
such other Loan Documents shall remain in full force and effect.


Section 5.4 Loan Documents.  This Amendment and the other Amendment Documents
are each a Loan Document, and all provisions in the Loan Agreement pertaining to
Loan Documents apply hereto and thereto.


Section 5.5 Governing Law.  This Amendment shall be construed in accordance with
the substantive laws of the State of Maryland (without regard to conflict of law
principles) and the obligations, rights and remedies of the parties hereto shall
be determined in accordance with such laws.


Section 5.6 Counterparts; Fax.  This Amendment may be separately executed in
counterparts and by the different parties hereto in separate counterparts, each
of which when so executed shall be deemed to constitute one and the same
Amendment.  This Amendment may be duly executed by facsimile or other electronic
transmission.


THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
 
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
 


[The remainder of this page is intentionally left blank.]



SECOND AMENDMENT TO LOAN AGREEMENT
DAL 76,790,007V5
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Amendment is executed as of the date first above
written.


BORROWER:
 


 

 JRAS, LLC        By:     /s/James Schrull    Name:  James Schrull    Title
 Managing Director

 
 

         By:     /s/Dennis H. James    Name:  Dennis H. James    Title
 President

 
 
GUARANTOR:
 

         By:     /s/James Schrull    Name:  James Schrull




 Perimeter Investment Solutions, LLC        By:     /s/Ajay K. Jindia    Name:
 Ajay K. Jindia    Title  Secretary

 
 

 JJG, LLC        By:     /s/James Schrull    Name:  James Schrull    Title
 President

 
 

         By:     /s/Dennis H. James    Name:  Dennis H. James    Title  Manager



SECOND AMENDMENT TO LOAN AGREEMENT - Signature Page
DAL 76,790,007V5
 
 

--------------------------------------------------------------------------------

 

 
 

JRAS of South Carolina, LLC        By:     /s/James Schrull    Name:  James
Schrull    Title  President

 
 

         By:     /s/Dennis H. James    Name:  Dennis H. James    Title  Manager

 

JRAS of Tennessee, LLC        By:     /s/James Schrull    Name:  James Schrull  
 Title  President

 
 

         By:     /s/Dennis H. James    Name:  Dennis H. James    Title  Manager


JRAS of Florida, LLC        By:     /s/James Schrull    Name:  James Schrull  
 Title  President

 
 

         By:     /s/Dennis H. James    Name:  Dennis H. James    Title  Manager


SECOND AMENDMENT TO LOAN AGREEMENT - Signature Page
DAL 76,790,007V5
 
 

--------------------------------------------------------------------------------

 

 

JRAS of Alabama, LLC        By:     /s/James Schrull    Name:  James Schrull  
 Title  President

 
 

         By:     /s/Dennis H. James    Name:  Dennis H. James    Title  Manager


 
 

Southern Crescent Finance, LLC        By:     /s/James Schrull    Name:  James
Schrull    Title  President

 
 

         By:     /s/Dennis H. James    Name:  Dennis H. James    Title  Manager



SECOND AMENDMENT TO LOAN AGREEMENT - Signature Page
DAL 76,790,007V5
 
 

--------------------------------------------------------------------------------

 

 

CapitalSource Finance, LLC, as agent        By:     /s/Sue j. Choi    Name:  Sue
J. Choi    Title  Senior Counsel



SECOND AMENDMENT TO LOAN AGREEMENT - Signature Page
DAL 76,790,007V5
 
 

--------------------------------------------------------------------------------

 

SCHEDULE A TO
 
LOAN AND SECURITY AGREEMENT
 
Reference is made to that certain Amended and Restated Loan and Security
Agreement (as amended, supplemented or otherwise modified, the “Loan
Agreement”), dated November 19, 2007, by and between CapitalSource Bank, as
Lender, JRAS, LLC, as Borrower, and James Schrull, Perimeter Investment
Solutions, LLC, JJG, LLC, Southern Crescent Finance, LLC, JRAS of South
Carolina, LLC, JRAS of Tennessee, LLC, JRAS of Florida, LLC, and JRAS of
Alabama, LLC, each as a guarantor.  All references to Section numbers herein
refer to Sections in the Loan Agreement. Terms used and not otherwise defined
herein shall have the meaning given to such terms in the Loan Agreement.
 
1.A.
Additional Eligibility Requirements (SECTION 1)

 
1.  
The original term of the Consumer Loan Documents underlying such Receivable does
not exceed forty two (42) months, unless otherwise approved in writing by
Lender; provided, however, that up to 5% of the aggregate outstanding Eligible
Receivables may have an original term exceeding forty two (42) months, so long
as the original term of any such Receivable exceeding such threshold does not
exceed forty eight (48) months.

 
2.  
The maximum original principal balance of such Receivable must not exceed twelve
thousand five hundred dollars ($12,500); provided, however, that up to 10% of
the aggregate outstanding Eligible Receivables may have a maximum original
principal balance greater than $12,500, so long as the maximum original
principal balance of any such Receivable exceeding such threshold does not
exceed thirteen thousand dollars ($13,000).

 
3.  
There are at least thirty (30) days remaining until the maturity date of the
Consumer Loan Documents underlying such Receivable.

 
4.  
The transaction giving rise to the Consumer Loan was consummated in an Approved
State.

 
5.  
Such Receivable is not sixty-one (61) days or more contractually past the due
date set forth in the underlying Consumer Loan Documents.

 
6.  
The minimum interest rate on the Consumer Loan Documents underlying such
Receivable is at least twenty percent (20%) per annum payable monthly.

 
7.  
The underlying automobile securing such Receivable shall not have been more than
eight (8) model years old at the time of sale by a Related Party; provided,
however, that up to 10% of the aggregate outstanding Eligible Receivables may be
secured by an underlying automobile that was more than eight (8) model years old
at the time of sale by a Related Party so long as the underlying automobile
securing any such Receivable exceeding such threshold is not more than nine (9)
model years old at the time of sale by a Related Party.

 

--------------------------------------------------------------------------------


 
8.  
Such Receivable has been reported to the Lender in compliance with the following
Aging Procedures:

 
(a) 
 
No payment missed or due
=
Current
(b) 
 
1 to 30 days past due
=
“30 day Account”
(c) 
 
31 to 60 days past due
=
“60 day Account”
(d) 
 
61 to 90 days past due
=
“90 day Account”
(e) 
 
91 or more days past due
=
“90 + day Account”

9.  
The mileage on the underlying automobile securing such Receivable shall not be
more than one hundred twenty thousand (120,000) miles at the time of sale by a
Related Party; provided, however, that up to 10% of the aggregate outstanding
Eligible Receivables may be secured by an underlying automobile with mileage in
excess of one hundred twenty thousand (120,000) miles at the time of sale by a
Related Party, so long as the mileage on the underlying automobile securing any
such Receivable exceeding such threshold does not exceed one hundred thirty
thousand (130,000) miles at the time of sale by a Related Party.

 
10.  
Payment on such Receivable shall not have been (nor shall it be) extended by
Borrower or any Corporate Guarantor more than two (2) times in any year.

 
11.  
With respect to any Receivable originated subsequent to April 18, 2008, (i) a
down payment in cash was made on the date of sale of the automobile securing
such Receivable in an amount not less than five percent (5%) of the total sales
price of such automobile, and (ii) any down payments in excess of 5% which are
deferred, must be paid in full prior to the due date of the first scheduled
payment on such Receivable.

 
12.  
With respect to any Receivable originated subsequent to April 18, 2008, the
first scheduled payment on such Receivable shall be paid in full no later than
forty-five (45) days from the date such Receivable was originated.

 
 
1.B.
Guarantors (SECTION 1).

 
Jim Schrull
Perimeter
JRAS of South Carolina, LLC
JRAS of Tennessee, LLC
JRAS of Florida, LLC
JRAS of Alabama, LLC
JJG, LLC
Southern Crescent Finance, LLC


1.D.
Subordinated Creditors (SECTION 1).

 
CompuCredit Corporation
Valued Services Acquisition Company, LLC
 

--------------------------------------------------------------------------------


 
2.1.
Limits on Advances (SECTION 2.1).

 
Borrower may request advances hereunder no more than two (2) times each calendar
week.
 
2.1.A.
Maximum Amount of Revolving Credit Line (SECTION 2.1).

 
Thirty Million Dollars ($30,000,000); provided that Lender may elect, in its
sole discretion, to increase the Maximum Amount of Revolving Credit Line in
increments of $5,000,000 so long as Borrower has paid any Additional Commitment
Fee associated therewith.
 
2.1.B.
Availability on Eligible Receivables (SECTION 2.1).

 
The “Availability on Eligible Receivables” shall be an amount equal to 50.00% of
the outstanding principal balance of all Eligible Receivables.
 
2.2.
Stated Interest Rate (SECTION 2.2).

 
The term “Stated Interest Rate” shall mean the greater of (i) the sum of the
Applicable Margin for the subject Loan plus the Prime Rate, and (ii) 9.50%.
 
2.3.
Maturity Date (SECTION 2.3(c)).

 
The term of this Agreement shall expire on January 4, 2010; provided that the
Maturity Date may be extended for successive one year terms at Lender’s sole
discretion.
 
2.6.
Liquidated Damages (SECTION 2.6).

 
The amount of “Liquidated Damages” shall be as follows:
 
if Borrower pays the balance of the Indebtedness in full, and Borrower
terminates financing under this Agreement and requests Lender to terminate
Lender’s security interest in the Collateral after August 4, 2009 and prior to
January 4, 2010, the amount of “Liquidated Damages” shall be an amount equal to
two percent (2.0%) of the Maximum Amount of Revolving Credit Line.
 
2.11.
Unused Line Fee (SECTION 2.11).

 
The “Unused Line Fee” shall accrue from the date hereof until the Maturity Date
at a rate equal to 0.50% per annum (calculated on the basis of a year of 360
days for the actual number of days elapsed) of the Unused Portion (hereinafter
defined).  The Unused Line Fee shall be due and payable monthly in arrears
beginning on the first Business Day of the calendar month immediately following
the date hereof and on the first Business Day of each month thereafter.
 
4.1.
Commitment Fee (SECTION 4.1(h)).

 
A “Commitment Fee” in the amount of fifty thousand dollars ($50,000) was paid by
Borrower to Lender upon execution of the Agreement.    Additionally, upon the
increase, if any, of the Maximum Amount of Revolving Credit Line, an additional
commitment fee shall be due and payable by Borrower to Lender and earned by
Lender on the date of such increase in an amount equal to one percent (1.00%)
multiplied by the amount of such increase (each an “Additional Commitment Fee”).
 

--------------------------------------------------------------------------------


 
5.1.A.
Borrower’s Tradenames (whether one or more) (SECTION 5.1.(b)).

 
Just Right Auto Finance
 
Just Right Auto Sales
 
Horton Automotive
 
5.1.B.
Business Locations of Borrower (SECTIONS 3.7, 5.1.(n)and 6.2(h)).

 
1998 Iris Drive SW
Conyers, GA  30094


208 South Broad St.
Monroe, GA  30655


5465 Peachtree Industrial Blvd.
Chamblee, GA 30341


2630 Memorial Dr.
Waycross, GA  31503

 
5.1.C.
Material Litigation (SECTION 5.1(w))

 
None.
 
5.1.D.
INTELLECTUAL PROPERTY (SECTION 5.1(x))

 
None.
 
5.1.E.
Borrower Information (SECTION 5.1.(y)).

 
Exact Name of Borrower
State of Organization
Federal Tax I.D. No.
Chief Executive Office
Prior Names
Charter No.
JRAS, LLC
Georgia
61-1529623
1998 Iris Drive SW
Conyers, GA 30094
N/A
07008279
JJG, LLC d/b/a Just Right Auto Sales
Georgia
20-3761853
1998 Iris Drive SW
Conyers, GA 30094
N/A
0559900
Southern Crescent Finance
Georgia
20-8391723
1998 Iris Drive SW
Conyers, GA 30094
N/A
07008285
JRAS of South Carolina, LLC
Georgia
39-2055272
1998 Iris Drive SW
Conyers, GA 30094
N/A
07037109
JRAS of Tennessee, LLC
Georgia
39-2055275
1998 Iris Drive SW
Conyers, GA 30094
N/A
07037106
JRAS of Florida, LLC
Georgia
39-2055274
1998 Iris Drive SW
Conyers, GA 30094
N/A
07032780
JRAS of Alabama, LLC
Georgia
39-2055271
1998 Iris Drive SW
Conyers, GA 30094
N/A
07037107

 

--------------------------------------------------------------------------------


 
 
6.1(h).  Approved States  (Section 6.1(h)).

 
Georgia
Florida
Alabama
Tennessee
South Carolina
Ohio
Texas
 
 
6.1(l).  Borrower’s Portfolio Requirements (Section 6.1(l)).

 
Borrower and each other Related Party shall, at all times prior to the Maturity
Date, maintain its portfolio of Receivables in full compliance with the
following requirements (all to be calculated, as of any date of determination,
with respect to all Receivables of such date):
 
1.  
The average outstanding principal balance of all Receivables shall not exceed
Ten Thousand Five Hundred Dollars ($10,500);

 
2.  
The weighted average original term to maturity of all Receivables shall not
exceed forty two (42) months.

 
3.  
The weighed average interest rate on the Consumer Loan Documents underlying all
of the Receivables is at least 22.00% per annum.

 
4.  
The aggregate principal balance of all Receivables current to not more than
thirty (30) day delinquent shall not be less than eighty percent (80%) of the
aggregate principal balance of all Receivables.

 
5.  
The weighted average down payment of all Receivables is not less than five
percent (5%) of the total sales price, which shall include all taxes,
commissions and fees associated therewith.

 
 
6.2.A.
Leverage Ratio Limit (SECTION 6.2.(j)).

 
The “Leverage Ratio Limit” shall be 3 to 1.00.
 
6.2.B.
Minimum Tangible Net Worth (SECTION 6.2.(k)).

 
The “Minimum Tangible Net Worth” shall be $12,000,000.
 
6.2.D.
Debt Service Coverage Ratio Limit (SECTION 6.2(m)).

 
The “Debt Service Coverage Ratio Limit” shall not be less than 1.25 to 1.00.
 
6.2.E.
Minimum Collateral Recovery Rate (SECTION 6.2.(n)).

 
The “Minimum Collateral Recovery Rate” shall be sixty five percent (65.00%).
 
6.2.F.
Minimum Collection Percentage (SECTION 6.2(v)).

 
The “Minimum Collection Percentage” shall be three and three-quarters percent
(3.75%) during the period beginning on April 18, 2008 and ending on December 31,
2008 and four percent (4.0%) at all times thereafter.
 

--------------------------------------------------------------------------------


 
9.1.
Notices (SECTION 9.1).

 
 
Lender:
CapitalSource Bank

 
4445 Willard Avenue

 
Chevy Chase, Maryland  20815

 
Attention:  Credit Administration

 
 
With a copy to:

 
CapitalSource Finance LLC

 
4445 Willard Avenue, Twelfth Floor

 
Chevy Chase, Maryland  20815

 
Attention:  SFG—Portfolio Manager

 
Telephone:  (301) 841-2700

 
Telecopy No.:  (301) 841-2370

 
 
With a courtesy copy to:

 
Greenberg Traurig, LLP

 
2200 Ross Avenue, Suite 5200

 
Dallas, Texas 75201

 
Attention:  Heather Moulder

 
Telephone:  (214) 665-3614

 
Telecopy No.:  (214) 665-5914

 
 
Borrower:
JRAS, LLC

1998 Iris Drive SW
Conyers, GA  30094
 
Attention:  Jim Schrull

 
Telephone:  (770) 761-7215

 
Telecopy No.: (770) 761-1539



 
With a Copy to:

600 Westpark Drive
 
Peachtree City, GA 30269

 
Attn: Robert P. Manning



 
Guarantors:
1998 Iris Drive SW

Conyers, GA  30094
 
Attention:  Jim Schrull

 
Telephone:  (770) 761-7215

 
Telecopy No.: (770) 761-1539



 
With a Copy to:

600 Westpark Drive
 
Peachtree City, GA 30269

 
Attn: Robert P. Manning

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------